                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                     Case No. 17-CR-0126

DAMIEN D. GAMBRELL,

                       Defendant.


                    ORDER DENYING MOTION FOR TRANSCRIPTS


       Defendant Damien D. Gambrell was sentenced on August 3, 2018, to 94 months and 60

months respectively, to run concurrently, after pleading guilty to two counts: Conspiracy to

Distribute Controlled Substances and Coercion or Enticement of a Female, contrary to 18 U.S.C.

§§ 846 & 841(b)(1)(B) and 18 U.S.C. §§ 2422(a) & (2) respectively. No appeal was taken. This

court received a letter/motion requesting a copy of his sentencing transcripts be provided at no

charge. That request is denied.

       Gambrell states that "as of now I am indigent". Although Gambrell states he is unable to

afford to pay for the transcripts himself, he fails to state why he is in need of the transcripts. As

indicated, no appeal was taken and there is currently no post-conviction motion pending before the

court. Absent some indication as to why Gambrell is in need of the transcripts, his motion is denied.

       SO ORDERED this 28th           day of December, 2018.

                                                       s/ William C. Griesbach
                                                      William C. Griesbach, Chief Judge
                                                      United States District Court - WIED
